Title: Thomas Jefferson to Thomas T. Barr, 19 January 1817
From: Jefferson, Thomas
To: Barr, Thomas Tilton


          
            Sir
            Monticello Jan. 19. 17.
          
          I am very sensible of the honor done me by the Kentucky Agricultural society, in appointing me one of their honorary members. distance will be one great obstacle to my being of use to them; but a much greater and growing one will be the increasing torpor of age, now sensibly felt in body and mind. should any occasion arise however in which I can serve their institution, I shall do it with all the zeal which this mark of their kind attention entitles them to expect. in praying you to become the channel of my acknolegements to them, I beg leave to assure you of my high respect and consideration for yourself.
          Th: Jefferson
        